Citation Nr: 0013529	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for reflex sympathetic 
dystrophy of the left hand and arm, currently rated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in Arkansas Army National Guard and had 
various periods of active duty for training from April 1970 
to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Little Rock Regional Office (RO) which 
denied a rating in excess of 30 percent for reflex 
sympathetic dystrophy of the left hand and arm.  

In September 1997, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, by November 1998 decision, the RO granted 
service connection for left carpal tunnel syndrome and 
assigned it an initial, noncompensable rating.  Neither the 
veteran nor his attorney initiated an appeal of the RO 
determination within the applicable time period.  Thus, 
although the issues on appeal listed by the veteran's 
representative in his April 2000 written argument include 
entitlement to a compensable rating for left carpal tunnel 
syndrome, that issue is not currently in appellate status.  
38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's reflex sympathetic dystrophy of the left 
hand and arm is manifested primarily by subjective complaints 
of pain, numbness and weakness, with no objective evidence of 
complete paralysis, incomplete paralysis, or neuritis of any 
peripheral nerve.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for reflex 
sympathetic dystrophy of the left hand (minor) have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Codes 8510 to 8719 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded.  Thus, VA has a duty to assist in the development 
of facts pertinent to the claim.  Consistent with such duty, 
the Board remanded this matter in September 1997 for 
additional development of the evidence.  The record indicates 
that the development requested by the Board in its remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, as additional outstanding, relevant 
evidence which may support his claim has not been identified, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in this claim is required.  38 
U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records reveal that in May 
1970, he sustained a laceration on his left middle finger.  
When the sutures were removed, cellulitis was observed around 
the wound.  In June 1970, he complained of an old painful 
wound.  X-ray examination was normal and he was put on a 
temporary physical profile for "incisional pain of the left 
hand, questionable entrapped nerve."  The remaining service 
medical records are negative for pertinent complaints or 
findings.

In October 1990, the veteran submitted a claim of service 
connection for a left arm and hand disability, claiming that 
he had poor circulation in his left extremity and that it 
felt like "a dead piece of meat."  

In support of his claim, he submitted a September 1990 
private medical examination report which showed that on 
examination, he complained, inter alia, of left arm pain, 
which he attributed to an in-service incident in which he 
"cracked bones in his left arm and wrist."  Physical 
examination of the upper extremities revealed no orthopedic 
deformity or significant scarring.  There were no masses to 
palpation and the distal pulses in the upper extremities were 
normal.  There was no physiologic sign of any neurological 
dysfunction or muscular disability.  There was the subjective 
complaint of tenderness to palpation over the areas which the 
veteran indicated had been "cracked" in service, although 
there was no objective evidence of lesions at these points.  
The examiner concluded that there was no objective evidence 
of disability and that the veteran appeared to be 
overreacting when complaining of pain.

On September 1991 VA neurological examination the veteran 
reported that, in 1970, he cut his left middle finger with a 
pocketknife and developed a severe infection in the left arm, 
manifested by swelling from the left shoulder to the left 
hand.  He said he was treated with antibiotics, and after 
about six weeks, the swelling subsided.  He indicated that 
approximately 4-6 months later, he began to experience a dull 
ache in the left hand which subsequently spread to the entire 
left arm.  He indicated that his pain is worse in cold 
weather, resulting in an inability to grip anything.  
Neurological examination showed no evidence of atrophy or 
fasciculations.  There was a slight cyanotic appearance to 
the tips of the fingers of the left hand, as well as 
diminished grip strength, weakness in flexion and extension 
of the left elbow, and some weakness in abduction and 
adduction of the left shoulder.  Sensory testing showed 
diminished sensation to pinprick over the palmar and dorsal 
surfaces of the left hand.  The diagnosis was reflex 
sympathetic dystrophy of the left hand and arm secondary to 
nerve damage caused by the 1970 infection.

On November 1991 VA medical examination, the veteran gave a 
rambling history of cutting his left middle finger with a 
pocketknife and developing an infection in the left upper 
extremity.  He claimed that his treating physicians at that 
time wanted to amputate his arm at the shoulder, but he was 
able to avoid this by lancing his arm with razor blades, 
thereby reducing the swelling.  He indicated that current 
residuals of the injury included left arm numbness.  Physical 
examination showed a very faint 1 centimeter left middle 
finger scar with no limitation of motion of the finger.  

By November 1991 rating decision, the RO granted service 
connection for reflex sympathetic dystrophy of the left hand 
and arm secondary to nerve damage caused by infection 
following laceration of the left middle finger (minor).  An 
initial 20 percent rating was assigned from May 15, 1990, 
pursuant to Diagnostic Code 8712.  The veteran appealed the 
RO determination, arguing that an increased rating was 
warranted in light of the fact that he had difficulty in his 
job as a truck driver, as his left arm kept falling asleep.  

By November 1993 decision, the Board granted a 30 percent 
rating for reflex sympathetic dystrophy of the left hand and 
arm, finding that the veteran's disability picture more 
nearly approximated the criteria required for a 30 percent 
rating under Diagnostic Code 8712.  The Board's decision was 
effectuated by November 1993 rating decision which assigned a 
30 percent rating, effective May 16, 1990.

In January 1994, the veteran underwent VA medical examination 
to determine the current severity of his service connected 
disabilities.  In pertinent part, he reported occasional 
weakness, numbness, and aching in the left arm and hand.  He 
indicated that he took pain medication with mild relief of 
his symptoms.  Physical examination showed a 1 centimeter 
scar on the left third finger with no edema, good tactile 
sensation, and good range of motion and strength of the left 
finger digits.  Grip strength appeared normal.  The diagnosis 
was reflex sympathetic dystrophy of the left upper extremity.

On VA neurological examination in January 1994, the veteran 
reported symptoms of occasional aching and burning in the 
left arm, as well as occasional numbness.  He also claimed 
that he had lost some left grip and arm strength.  He 
indicated that he was a truck driver, and felt that keeping 
his hands on the wheel caused his problem to worsen.  He 
denied taking medication for his condition.  Physical 
examination showed well developed muscles in both hands and 
arms, with no atrophy or fasciculations.  Grip strength was 
slightly diminished in the left hand and there was some 
slight decrease in abduction and adduction of the fingers of 
the left hand.  There was some weakness to flexion/extension 
of the left elbow and some weakness to abduction and 
adduction of the left shoulder.  The examiner estimated that 
the veteran had about 90 percent of normal strength in the 
left arm and hand.  Sensory testing revealed decreased 
sensation to pinprick in the left middle finger, but the 
remaining hand and arm were normal.  There were also no skin 
discoloration or changes in the nails.  The impression was 
reflex sympathetic dystrophy secondary to nerve injury in the 
middle finger of the left hand.  

By February 1994 rating decision, the RO continued the 30 
percent rating for the veteran's reflex sympathetic dystrophy 
of the left hand and arm.  

In July 1994, the veteran filed a claim for an increased 
rating for his service-connected disability, stating that he 
felt that he was losing the use of his left hand and arm, 
which affected his employment as a truck driver.  In support 
of his claim, the RO obtained VA outpatient treatment records 
dated from July 1992 to September 1994 showing that he sought 
treatment on several occasions for complaints of episodic 
left upper extremity pain, weakness, and numbness.  He 
reported that he had reflex sympathetic dystrophy, but 
objective testing (including laboratory testing, a bone scan, 
and a sympathetic skin response test) all failed to confirm 
the diagnosis.  It was also noted that a cervical spine X-ray 
in May 1994 was normal.  Electromyography (EMG) and nerve 
conduction velocity (NCV) testing were conducted in July 
1994, revealing no evidence for left carpal tunnel syndrome 
or radiculopathy.  The impression in September 1994 was 
continuity of left upper extremity pain and numbness and 
symptom magnification with no clinical symptoms of reflex 
sympathetic dystrophy.

By October 1994 rating decision, the RO continued the 30 
percent rating for the veteran's reflex sympathetic dystrophy 
of the left hand and arm.  

In April 1995, the veteran again requested increased rating, 
stating that his symptoms were worsening and that he would 
probably not be able to return to his truck driver job.  In 
support of his claim, the RO obtained private treatment 
records from January to April 1995, showing that the veteran 
was treated for pain and weakness in the left arm and 
complained of left shoulder pain after sustaining an on-the-
job injury.  An arthrogram of the shoulder was negative.  In 
March 1995, the examiner indicated that the veteran may have 
somatization of anxiety or depression superimposed on a soft 
tissue strain.  On examination in April 1995, the veteran 
reported diminution of sensation throughout the left arm, 
which he attributed to a military injury.  On motor strength 
testing, he put forth diminished effort in the left arm.  The 
examiner indicated that the results of motor and sensory 
testing were not physiologic.  He concluded that the veteran 
had predominantly myofascial pain and recommended that he be 
discharged from his care to return to work.

On VA medical examination in June 1995, the veteran reported 
that in December 1994, he had been involved in an automobile 
accident in which he sustained a neck injury with increased 
pain down the left arm.  Physical examination showed no 
evidence of atrophy in the left arm or hand.  There was 
decreased grip strength on the left, as well as decreased 
abduction and adduction of the left fingers.  He was able to 
touch the thumb to each finger of the left hand.  There was 
good flexion and extension of the elbow and good abduction 
and adduction of the shoulder on both the left and right 
side.  The examiner estimated the veteran had approximately 
80 percent of normal strength in the left upper extremity.  
Sensory testing revealed decreased sensation to pin prick 
from the elbow to the thumb in a median nerve distribution.  
The impression was evidence of reflex sympathetic dystrophy 
secondary to the infection with some exacerbation of 
discomfort secondary to the neck injury.

By July 1995 rating decision, the RO continued the 30 percent 
rating for the veteran's reflex sympathetic dystrophy of the 
left hand and arm.  The veteran appealed the RO 
determination, indicating that he had received treatment from 
a private orthopedic specialist and had a worker's 
compensation claim pending.  The RO obtained private 
treatment records from May to October 1995 showing that the 
veteran sought treatment for left shoulder and cervical spine 
pain.  In May 1995, his symptoms were described as purely 
subjective and he was advised to return to work with 
restrictions on lifting until June 1995, when he was to 
return to full duty.  

In May 1996, the veteran testified at a hearing at the RO and 
described his current symptoms and indicated that his 
condition had worsened since his last VA examination.  He 
indicated that he had increased pain and weakness in the left 
upper extremity, as well as a strange tingling sensation in 
his left arm.

VA outpatient treatment records from April 1995 to July 1996, 
showed continued treatment for left upper extremity pain.  In 
May 1996, X-ray examination of the left hand, wrist, elbow, 
and cervical spine was normal with no evidence of bony or 
soft tissue abnormality.  He was given a left isotoner glove 
and bilateral wrist splints for carpal tunnel syndrome.

On VA medical examination in April 1998, the veteran noted 
that he was right handed and employed as a truck driver.  He 
described the circumstances of his in-service finger wound 
and subsequent infection and claimed to have pain involving 
the entire left upper extremity since that time.  He also 
reported a squeezing sensation in the left wrist with 
intermittent cold sensation in the left elbow, as well as 
tingling in the left hand and fingers.  The examiner noted 
that EMG and NCV testing in 1992 and 1994 was normal, 
although testing in July 1996 showed entrapment neuropathies 
involving both median nerves at the wrists at the carpal 
tunnel.  Nonetheless, the examiner noted that the veteran was 
able to function as a truck driver, which included loading 
and unloading trucks, as well as lifting 90 pound weights and 
32 foot boards.  He also noted that the veteran had not 
missed any work due to left upper extremity pain.  Physical 
examination showed both hands to be well-callused, with no 
definite trophic skin changes.  There did appear to be some 
temperature asymmetry and perhaps mild swelling in the left 
upper extremity.  Motor examination showed that strength and 
muscle tone of all major muscle groups in all four 
extremities was within normal limits, with no indication of 
atrophy or fasciculations.  Sensory examination showed no 
evidence of allodynia, hyperpathia, or decrease to pain, 
touch or proprioception.  The impressions included reflex 
sympathetic dystrophy, commonly referred to as complex 
regional pain syndrome, involving the left upper extremity 
with the current level of functioning as described above.  
Also diagnosed was probable cervical spondylosis, 
contributing to 30 percent of left upper extremity pain by 
the veteran's own estimate, and left carpal tunnel syndrome 
with electrodiagnostic evidence of carpal tunnel syndrome 
with onset 2-3 years ago, etiologically related to reflex 
sympathetic dystrophy.

In September 1998, the veteran again testified at a hearing 
at the RO that his left upper extremity disability involved 
severe pain from the shoulder to the hand.  He stated that he 
wore a brace most of the time and took Motrin daily for pain.  
He indicated that he would like to take stronger medication, 
but as his job involved driving, working around machinery, 
loading and unloading, and he could not.  He indicated that 
he missed "maybe a dozen" days of work due to his left arm 
disability, mostly to get new medication or be examined.  He 
indicated that he had little strength in his left arm and 
hand, and was unable to work with tools, etc.  

By November 1998 rating decision, the RO continued the 30 
percent rating for reflex sympathetic dystrophy.  In 
addition, the RO granted service connection for left carpal 
tunnel syndrome, assigned it an initial zero percent rating.  

VA outpatient treatment records from December 1997 to 
February 1999, show continued treatment for complaints of, 
inter alia, left upper extremity pain.  He was diagnosed with 
bilateral carpal tunnel syndrome and myofascial pain 
syndrome.  He reported lifting over 70 pound loads at work, 
despite employer limits.  He indicated that his condition did 
not restrict his ability to perform his current job as a 
truck driver.  Because the veteran's condition did not appear 
to be acute, the examiner recommended that the veteran 
continue all regular activities including work, that he was 
able to perform without significantly increasing his 
symptoms.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is currently evaluated by analogy 
under the provisions pertaining to disabilities of the 
peripheral nerves.  38 C.F.R. § 4.124a.  Under those 
provisions, the term "incomplete paralysis," indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  Peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Codes 8512, 8612, and 8712, relate to evaluation 
of the lower radicular group.  Under those criteria, complete 
paralysis of the lower radicular group in a minor extremity, 
with all intrinsic muscles of hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand) warrants a 60 percent rating.  Severe incomplete 
paralysis of the lower radicular group of the minor extremity 
warrants a 40 percent rating.  Moderate incomplete paralysis 
is evaluated as 30 percent disabling for the minor extremity.  
The veteran's disability is rated under Code 8712, which 
pertains to neuralgia of the lower radicular group. 

Severe incomplete paralysis, of the minor median nerve 
warrants a 40 percent evaluation.  Complete paralysis of the 
minor median nerve, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 
8715 (1999).

III.  Analysis

The veteran's disability is currently rated under criteria 
pertaining to the lower radicular group and has been assigned 
a maximum 30 percent rating for neuralgia.  Diagnostic Code 
8712.  

As noted above, to warrant an increased rating, the evidence 
would have to show complete paralysis, severe incomplete 
paralysis, or neuritis of the peripheral nerves of the left 
upper extremity.  Codes 8510 to 8719.  On careful review of 
the record, the Board concludes that the criteria for a 
rating in excess of 30 percent have not been met.  

The veteran's purely subjective complaints include symptoms 
such as pain, tingling, weakness, numbness, and an inability 
to manipulate tools with his left hand.  Despite his 
subjective complaints, however, objective examination has 
consistently shown no more than slight weakness in the left 
upper extremity and he has well developed muscles in the left 
hand and arm, with absolutely no atrophy, fasciculations, 
skin discoloration, or changes in the nails.  While his grip 
strength has, at times, been slightly diminished, both of his 
hands have been described as well callused and there is no 
indication of atrophy.  Here, the Board notes that the record 
contains several notations to the effect of symptom 
magnification and decreased effort on strength testing.  

In addition, the Board notes that the veteran's fingers have, 
on occasion, been shown to exhibit decreased adduction and 
abduction.  However, he is able to touch his thumb to each 
finger of the left hand and his strength and muscle tone has 
been good.  Sensory testing has shown no more that subjective 
decreased sensation to pinprick; however, there is no 
evidence of allodynia, hyperpathia, or proprioception.  On 
most recent VA medical examination in April 1998, the 
examiner noted that the veteran was able to function as a 
truck driver, loading and unloading trucks, as well as 
lifting 90 pound weights and 32 foot boards.

In summary, the Board finds that the objective medical 
evidence of record does not support a rating in excess of 30 
percent for reflex sympathetic dystrophy of the left hand and 
arm.  There have been no findings of complete paralysis, 
severe incomplete paralysis, or neuritis of the peripheral 
nerves of the left upper extremity, nor do the objective 
findings on examination support such a finding.  The Board 
has considered the veteran's subjective complaints, but finds 
that they are entitled to no significant probative weight, 
given the objective findings on examination and the notations 
throughout the record of symptom magnification and the like.

In reaching its decision, the Board has considered that there 
are other Diagnostic Codes that potentially relate to 
impairment of the upper extremity; the veteran is entitled to 
be rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In that regard, the Board has carefully reviewed the Rating 
Schedule, but finds that there is no other applicable 
provision under which a rating in excess of 30 percent would 
be warranted.  For example, there is no current demonstration 
of any involvement of Muscle Group VII, which functions to 
flex the wrist and fingers.  38 C.F.R. § 4.73, Code 5307.  
Recent examination findings have shown no muscle atrophy or 
significant weakness.  Although some diminished strength has 
been shown, it does not equate to or more nearly approximate 
that required to show a severe muscle injury such as to 
warrant an increased evaluation.  Likewise, the record 
contains no objective evidence of an orthopedic disorder; X-
ray examination of the left hand, wrist, and elbow have been 
consistently normal.  38 C.F.R. § 4.71a.

The Board also finds that the veteran's subjective complaints 
of pain and functional loss do not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
objective findings such as additional range of motion loss, 
weakness, excess fatigue or incoordination in his left upper 
extremity due to pain.  To the contrary, his left upper 
extremity has exhibited no atrophy, lack of callosity, etc.

The Board has also considered assigning a separate 
compensable rating for the scar on the veteran's left middle 
finger.  However, none of the evidence of record (subjective 
or objective) shows disfigurement, marked discoloration, 
repeated ulceration, tenderness or pain on objective 
demonstration, or limitation of function.  In fact, at worst, 
his scar has been described as "very faint."  In view of 
the foregoing, the Board concludes that a separate 
compensable rating is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999); 38 C.F.R. § 
4.25(b); Esteban, 6 Vet. App. at 261.

The Board has also considered whether an extra-schedular 
evaluation is warranted pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1), as did the RO.  However, the record in 
this case does not present such an unusual disability picture 
to render impractical application of the regular schedular 
standards.  It is noted that the veteran has repeatedly 
claimed his left upper extremity interferes with employment.  
However, the veteran continues to work full-time in a 
strenuous position.  Moreover, while it is noted that he is 
restricted from heavy lifting, there is no indication that he 
is incapable of engaging in more sedentary employment.  Thus, 
the 30 percent rating is adequate to compensate him for his 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  
Regarding frequent periods of hospitalization, it is observed 
that since his separation from active service, the veteran 
never been hospitalized for treatment of his disability, nor 
does he so contend.  Under the circumstances, the criteria 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for reflex sympathetic 
dystrophy of the left hand and arm is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

